Citation Nr: 1035694	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Pi-Yi Mayo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision.

In August 2007, the Board denied the Veteran's claim (which 
included 5 appealed issues).  The Veteran appealed his claim to 
the Court of Appeals for Veterans Claims (Court), but in his 
brief to the Court the Veteran only presented arguments related 
to his claim for service connection for schizophrenia.  As such, 
the Court concluded that all the other issues were abandoned.  
With regard to the schizophrenia claim, the Court remanded the 
Veteran's claim to the Board for further consideration.

The issue of entitlement to service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
schizophrenia was most recently denied by an April 1999 Board 
decision; the evidence submitted since April 1999 raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the Veteran's 
claim of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening Determination

The Veteran's claim of entitlement to service connection for 
schizophrenia was denied by an April 1999 Board decision.  The 
Veteran did file an appeal with the Court of Appeals for Veterans 
Claims, but he did not present any argument regarding the 
schizophrenia claim, and the Court concluded that the Veteran had 
abandoned the issue in an April 2001 memorandum decision.  As 
such, the Board's 1999 decision is final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

In a May 1983 decision, the Board initially denied the Veteran's 
claim of entitlement to service connection for schizophrenia, 
determining that no acquired psychiatric disorder was incurred in 
or aggravated during active military service, and the Veteran's 
paranoid schizophrenia did not manifest to a compensable degree 
within a year after service.  

In reaching its decision, the Board considered the Veteran's 
service medical records which showed treatment for anxiety in 
October 1968, but no evidence of psychosis or brain damage on 
examination in September 1969.  The Veteran was diagnosed with 
personality, sociopathic and it was determined that the disorder 
pre-existed service.  The Veteran had normal clinical findings on 
his separation physical.

The Board also reviewed post-service VA and private treatment 
records showing treatment for unrelated and unknown disorders, 
including a March 1979 report from the Beaumont Neurological 
Center, showing a diagnosis of chronic paranoid schizophrenia.  

Following the Board's denial of the Veteran's claim in May 1983, 
the Veteran submitted VA outpatient treatment reports dated from 
January 1978 to September 1998, showing treatment for 
schizophrenia; a VA examination report dated in December 1992, 
showing complaints associated with anxiety and nervousness; a 
June 1993 hearing transcript in which the Veteran stated that his 
schizophrenia disorder had its onset in service; and a VA 
examination report from March 1998.

At the VA examination, the Veteran was diagnosed with 
schizophrenia; however, the examiner opined that while the 
Veteran was diagnosed with a sociopathic personality and with 
psychogenic pain syndrome vs. malingering while in service; 
neither would develop into schizophrenia.  The examiner also 
noted that the Veteran was not diagnosed with schizophrenia for a 
number of years following service.  He therefore opined that 
while the Veteran has schizophrenia it did not start until 1978, 
nearly a decade after the Veteran was discharged from service.

As such, in an April 1999 decision, the Board denied reopening 
the Veteran's claim of entitlement to service connection for 
schizophrenia, as the new evidence merely showed continuing 
treatment for schizophrenia, without attributing the onset of 
schizophrenia to the Veteran's time in service or to a 
presumptive period post-service, or relating it to an event in 
service.

Since April 1999 additional evidence has been submitted.  
Specifically, the Veteran testified in March 2007 that he had 
been assessed with an unspecified psychiatric condition while in 
service, although no formal diagnosis was made, and indicated 
that he had been having psychiatric problems ever since.  He 
noted that he began being formally treated in roughly 1976.  In a 
memorandum decision in 2007, the Court pointed out that the 
Veteran's testimony was not offered as evidence of a diagnosis, 
but rather was providing a description of treatment during 
service and symptoms since that time.  As such, this testimony is 
considered to be relevant in that it addresses the symptoms that 
the Veteran was experiencing. See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that "the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence").

The Veteran has also submitted several VA treatment records since 
April 1999 which confirm the diagnosis of schizophrenia; and he 
submitted two "Disability Verification Statements" from his VA 
physician dated August 2002 and November 2004, both of which note 
that the Veteran had a diagnosis of schizophrenia.  On the August 
2002 form the Veteran's doctor indicated that the Veteran's major 
diagnosis was schizophrenia, the number 2 diagnosis was heart and 
the number 3 diagnosis was back.  There was then a line which 
said: "Disability/Disabilities due to injury or aggravation of 
military service: yes."  On the November 2004 record, the doctor 
indicated that the Veteran's major diagnosis was schizophrenia, 
the number 2 diagnosis was depression, and the number 3 diagnosis 
was chest pain.  This time, the doctor placed a check mark next 
to "Disability/Disabilities due to injury or aggravation of 
military service."

However, in neither case was there any explanation provided by 
the doctor to indicate why or how he had reached such a 
conclusion.  Nevertheless, for the purposes of reopening a 
decision, the credibility of the evidence is presumed.  

The Veteran's claim was previously denied because it had been 
found that an acquired psychiatric disorder had not been incurred 
in or aggravated during military service, and the Veteran's 
paranoid schizophrenia did not manifest to a compensable degree 
following service.  Since that time, the Veteran has offered 
testimony that he was having psychiatric symptoms during service, 
and he has submitted several medical forms in which it appears 
the doctor may be suggesting that the Veteran's schizophrenia 
either began during or was otherwise caused by his military 
service.

This evidence is new in that it had not previously been submitted 
and it is material in that it addressed the reason that the 
Veteran's claim had been previously denied.  Additionally, 
because the evidence, the credibility of which is presumed, 
relates the Veteran's schizophrenia to his military service, it 
provides a reasonable possibility of substantiating the Veteran's 
claim.

As such, the Veteran's claim for service connection for 
schizophrenia is reopened.


ORDER

The Veteran's claim of entitlement to service connection for 
schizophrenia is reopened, and to that extent the Veteran's 
appeal is granted.


REMAND

The Veteran contends that service connection is warranted for 
schizophrenia.  In support of his claim, the Veteran testified in 
March 2007 at a hearing before the Board that that he had been 
treated in service for an unspecified psychiatric condition and 
he stated that he has been experiencing psychiatric problems ever 
since service, with more formal treatment commencing in 
approximately 1976.  

Service treatment records show that the Veteran did receive 
treatment during service for anxiety in October 1968, but no 
evidence of psychosis or brain damage was noted on examination in 
September 1969.  The Veteran was diagnosed with personality, 
sociopathic and it was determined that the disorder pre-existed 
service.  The Veteran had normal clinical findings on his 
separation physical.

Following service, a March 1979 report from the Beaumont 
Neurological Center, shows a diagnosis of chronic paranoid 
schizophrenia, and VA outpatient treatment reports dated from 
January 1978 to September 1998, describe continued treatment for 
schizophrenia.  

In March 1998, the Veteran was provided with a VA examination, 
where the diagnosis of schizophrenia was confirmed; however, the 
examiner opined that while the Veteran had been diagnosed with a 
sociopathic personality and with psychogenic pain syndrome vs. 
malingering while in service; neither would develop into 
schizophrenia.  The examiner also noted that the Veteran was not 
diagnosed with schizophrenia for a number of years following 
service.  He therefore opined that while the Veteran has 
schizophrenia it did not start until 1978, nearly a decade after 
he was discharged from service.

Since that opinion was obtained, there has been little evidence 
presented, aside from the Veteran's statements, to refute its 
findings, or to provide a link between the Veteran's 
schizophrenia and his time in service.

In August 2002 and again in November 2004, the Veteran's doctor 
completed "Disability Verification Statements."  On the August 
2002 form the Veteran's doctor indicated that the Veteran's major 
diagnosis was schizophrenia, the number 2 diagnosis was heart and 
the number 3 diagnosis was back.  There was then a line which 
said: "Disability/Disabilities due to injury or aggravation of 
military service: yes."  On the November 2004 record, the doctor 
indicated that the Veteran's major diagnosis was schizophrenia, 
the number 2 diagnosis was depression, and the number 3 diagnosis 
was chest pain.  This time, the doctor placed a check mark next 
to "Disability/Disabilities due to injury or aggravation of 
military service."

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In this case, the Disability Verification Statements do not 
specifically refute, or even address, the VA medical opinion from 
1998; and there is no medical explanation provided to support the 
ultimate conclusion that the Veteran's schizophrenia began during 
the Veteran's time in service.  However, these statements do 
suggest that there is insufficient evidence to decide the case.

Given this, a remand is necessary so that a medical opinion may 
be obtained to address the assertions made by the Veteran's 
doctor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination.  The Veteran's claims file 
should be provided.  The examiner should 
diagnose any current psychiatric disability 
(to include schizophrenia), and then should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that a current psychiatric 
disability either began during or was 
otherwise caused by the Veteran's military 
service.  In doing so, the examiner should 
specifically address the service treatment 
records, the 1998 VA medical opinion and the 
August 2002 and November 2004 disability 
verification forms that were described in the 
remand section of this decision.  A complete 
rationale should be provided for any opinion 
expressed.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


